Name: Commission Regulation (EEC) No 1784/89 of 21 June 1989 opening special sales by tender of vinous alcohol held by intervention agencies, for use as motor fuel within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6. 89 Official Journal of the European Communities No L 178/ 19 COMMISSION REGULATION (EEC) No 1784/89 of 21 June 1989 opening special sales by tender of vinous alcohol held by intervention agencies, for use as motor fuel within the Community, distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and is held by the Spanish, French and Italian intervention agencies . Each sale shall comprise two lots and shall be of a quantity of 1,6 million hectolitres of alcohol at 100 % vol . The alcohol offered for sale must be used as motor fuel within the Community. All processing of the alcohol for this purpose must take place within the Community. Article 2 The location and reference numbers of the vats in the four lots , the volume of alcohol contained in each vat, the alcoholic strength, the characteristics of the alcohol and the intervention measure under which it was produced, in the form of a reference to the relevant Article of Regulation (EEC) No 822/87, are all specified in the sale notices. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 236/89 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1388 laying down general rules for the disposal of - alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 8922/87 and held by intervention agencies (3), and in particular Article 1 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1780/89 (4) laid down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, special sales by tender should be opened for vinous alcohol obtained from the distillation operations perations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas special sales by tender should be held for the use of alcohol as motor fuel within the Community ; Whereas measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 3 The sales shall take place in accordance with the provisions of Regulation (EEC) No 1780/89, and in particular Articles 18 to 38 thereof. Article 4 The specific conditions relating to the two special sales and the names and addresses of the intervention agencies concerned shall be given in the sale notices published in the 'G' series of the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 5 The deadline for the submission of tenders at the address given in the sales notices shall be 12 noon (Brussels time) on 13 July 1989 . Article 6 By way of derogation from Article 25 of Regulation (EEC) No 1780/89, removal orders must have been issued by 14 October 1989 for 50 % of the quantities awarded, such 50 % forming part of the first lot of each special sale . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 Two special sales by tender shall be held of a total quantity of 3,2 million hectolitres of alcohol expressed in terms of hectolitres of alcohol at 100% vol . and consisting of four lots . The alcohol was obtained by the O OJ No L 84, 27. 3 . 1987, p. 1 . (l) OJ No L 128 , 11 . 5. 1989, p. 31 . (J) OJ No L 346, 15 . 12. 1988, p. 7. (4) See page 1 of this Official Journal . 24. 6. 89No L 178 /20 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission